975 So.2d 641 (2008)
STATE of Louisiana
v.
Glynn JUNIORS, Jr.
No. 2007-KP-2400.
Supreme Court of Louisiana.
February 13, 2008.

ORDER
After this court issued a per curiam on January 3, 2008, which directed the district court to recall the warrant of execution in this matter, it was learned that an order setting aside the warrant and providing for the appointment of counsel had been signed on November 20, 2007. Since defendant's Application for Writ of Mandamus was unnecessary under these circumstances,
IT IS ORDERED that this Court's action of January 3, 2008 is hereby recalled as unnecessary.
/s/ Pascal F. Calogero, Jr.
Chief Justice, Supreme Court of Louisiana